PER CURIAM.
Marco Pace appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
Defendant-appellant Pace was convicted of strong-arm robbery, by snatching a chain from the neck of the victim. He contends that the evidence was legally insufficient to amount to a strong-arm robbery, and that he was guilty of, at most, theft. He argues that his trial counsel was ineffective for failure to raise this point in the trial court. The trial court denied relief and defendant has appealed. We have taken judicial notice of the file in defendant’s direct appeal. See Pace v. State, 766 So.2d 1055 (Fla. 3d DCA 2000). The transcript reflects that the defendant’s trial counsel argued the above-stated issue of legal sufficiency by motion for judgment of acquittal at the close of the State’s case, and renewed the motion at the close of all of the evidence. That being so, the claim of ineffective assistance of trial counsel is without merit. See also McCrae v. State, 437 So.2d 1388,1390 (Fla.1983).
Affirmed.